Citation Nr: 0824170	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  04-27 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for intervertebral disc 
syndrome, to include as secondary to service-connected 
chondromalacia of the bilateral knees.

2.  Entitlement to service connection for bilateral pes 
planus.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty for training from October 
1982 to April 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, that denied the issues on appeal.  

In August 2006 the Board remanded the case to schedule a 
hearing.  In April 2007 the veteran presented testimony at a 
personal hearing before the undersigned.  In August 2007 the 
Board remanded the case for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.



REMAND

The veteran seeks service connection for a foot disorder.  A 
March 2008 VA examination report found a diagnosis of overuse 
syndrome of the feet during military service and continued 
that diagnosis.  It is unclear to the Board whether overuse 
syndrome is, in fact, a disability.  In addition, the 
examiner's statements regarding relationship to service are 
difficult to interpret.  Therefore, the Board finds that an 
additional examination is needed or clarification of the 
current diagnosis of foot disabilities.

The veteran seeks service connection for intervertebral disc 
syndrome secondary to her service-connected bilateral knee 
disability.  The veteran testified in April 2007 that she was 
not claiming that her low back pain started in service or 
that she injured her back in service.  She thought the low 
back pain was due to limping because of her service-connected 
bilateral knee disorder.  The evidence of record shows that 
the veteran has current diagnoses of degenerative disk 
disease and degenerative joint disease of the lumbosacral 
spine.  

The Board remanded this issue in August 2007 for the veteran 
to be afforded a VA examination to ascertain the nature and 
etiology of any lumbar spine disability.  The examiner was to 
provide an opinion whether it was as likely as not (50 
percent probability or greater) that the veteran's back 
condition was (a) due to or the result of her service-
connected bilateral knee disabilities or (b) was aggravated 
by her service-connected bilateral knee disabilities.

The regulations provide that service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  In addition, service connection shall be granted 
on a secondary basis under the provisions of 38 C.F.R. § 
3.310(a) where it is demonstrated that a service- connected 
disorder has aggravated a nonservice-connected disability, 
but in such a case the veteran may be compensated only for 
the degree of additional disability over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The veteran was afforded a VA examination in October 2007 and 
the examiner provided an opinion that addressed whether the 
veteran's back condition was as likely as not due to or is 
the result of her service-connected bilateral knee 
disabilities.  The examiner did not provide an opinion on 
whether it was as likely as not that the veteran's back 
condition was aggravated by her service-connected bilateral 
knee disabilities as requested in the remand instructions.  
The RO returned the opinion as inadequate with a copy of the 
VA opinion request.  

In December 2007, the October 2007 VA medical examiner 
provided the same medical opinion.  The RO again returned the 
medical opinion and stated that the opinion still failed to 
address the question of aggravation of the veteran's lumbar 
spine condition by her service-connected bilateral knee 
disabilities as requested by the Board remand and attached a 
copy of the VA opinion request.  In March 2008, the same VA 
examiner again reviewed the claims file and provided a 
medical opinion which again only addressed the question of 
whether the veteran's low back condition was related to or 
caused by her service-connected bilateral knee disabilities.  
No opinion was provided regarding the question of aggravation 
of the veteran's lumbar spine condition by her service-
connected bilateral knee disabilities as requested by the 
Board remand.  Compliance by the Board or the RO with remand 
instructions is neither optional nor discretionary.  Thus, 
this issue must be returned for an additional opinion.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the veteran has claimed entitlement to a TDIU 
rating.  However, that claim is inextricably intertwined with 
the other claim being remanded because the outcome of that 
claim may have a bearing upon the claim for TDIU.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA feet 
examination with an examiner who has not 
previously examined her.  The examination 
report should indicate that the claims 
file was reviewed.  The examiner should 
diagnose all current disabilities of the 
feet.  The examiner should state whether a 
diagnosis of overuse syndrome of the feet 
is warranted and if so, whether that 
diagnosis is a permanent disability.  The 
examiner should further state whether it 
is as likely as not (50 percent 
probability or greater) than any overuse 
syndrome of the feet was incurred during 
the veteran's military service.  The 
examiner should reconcile the opinion with 
the VA examination in October 2007 with 
addenda in December 2007 and March 2008.

2.  Schedule the veteran for a VA spine 
examination with an examiner who has not 
previously examined the veteran.  The 
examination report should indicate that 
the claims file was reviewed.  The 
examiner should provide an opinion as to 
whether it is as likely as not (50 percent 
or greater probability) that any currently 
diagnosed lumbar spine disorder has been 
aggravated (permanently increased in 
severity beyond the natural progress of 
the disorder) by the veteran's service-
connected bilateral knee disability.  

3.  Then, readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


